DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/061413 filed 05/03/2019, which claims the benefit of the priority of European Patent Application No. EP18172827.0 filed 05/17/2018. This application further claims priority of the provisional application 62/666,916 filed 05/04/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 11/03/2020 has been considered by the examiner.

Election/Restrictions
	Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II or based on the elected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/03/2022. Applicant’s election with traverse of Group I drawn to a GIP analogue in the reply filed on 06/03/2022 is acknowledged.
After further review, the Examiner rescinds the species election.
Response to Arguments
Applicant's election with traverse of Group I in the reply filed on 06/03/2022  is acknowledged.  The traversal is on the ground(s) that it will not be a search burden to search the two groups.  This is not found persuasive because the two groups constitute two different inventions and further that the special technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
	Claim Status
Claims 2, 7, 11-12, and 16-27 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent on cancelled claim 1. Claims 21-27 depend on claim 7 and are therefore indefinite since the metes and bounds are unknowable.
For examination purposes, claim 7 is construed to depend on claim 2.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 11-12, and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 9453062 B2 (hereinafter “the ‘062 patent”) in view of US 2017/0320927 A1 (hereinafter “the ‘927 publication”).
The ‘062 patent teaches a GIP analogue of SEQ ID NO: 1 which comprises the amino acid sequence represented by the formula I: Tyr-A2-A3-Gly-Thr-Phe-A7-Ser-Asp-Tyr-Ser-A12-A13-A14-A15-Lys-A17-A18-A19-A20-A21-A22-A23-A24-Trp-Leu- A27-A28-A29-Y (abstract, claim 1). Wherein A2 is selected from the group consisting of Gly, Aib, and d-Ala; A13 is selected from the group consisting of an amino acid residue having aryl group and is selected from Tyr, Phe(4-F), Phe(4-NO2), and Phe(4-NH2); A17 is selected from the group consisting of Ile, Glu, and Gln; A18 is selected from the group consisting of Ala and His; A19 is selected from the group consisting of Val, Ala, Leu, Gln and Ile; A20 is selected from the group consisting of Arg, Lys-Z, Gln, Glu, Asp and Cys-Z; A21 is selected from the group consisting of Glu, Asp and Leu; A22 is selected from the group consisting of Phe, Phe(4-F), and Phe(4-Cl); A23 is selected from the group consisting of Ile and Val; A24 is selected from the group consisting of Ala, Glu, Lys-Z and Cys-Z; A27 is selected from the group consisting of Val, Leu, Ala, and Lys-Z; A28 is selected from the group consisting of Lys-Z, Ala, Arg, and Asn; A29 is selected from the group consisting of Gly, Gln and Arg; (claim 1). The sequence reads on the instant SEQ ID NO: 48 rendering it obvious. ‘062 further teaches that a fatty acid moiety is conjugated to epsilon-amine group of Lys present in the GIP analog according to the present invention (col. 8, line 8-10) and further that the ε-amine group is at is at position(s) 20, 24, 28, 32, 33, and/or 37 of the GIP analog (col. 8, line 14-15). ‘062 further teaches that in other embodiments, the fatty acid is linked at position 20 or 24 (claim 16).
The modification of the GIP analogue by acylation at position 24 is therefore suggested by ‘062.
‘026 does not disclose that the peptide is modified by the exact modifying group A-B-C.
‘927 teaches modification of peptides analogues such as GLP-1 analogues, so as to increase the half live while maintaining a satisfactory potency, which makes them potentially suitable for once-monthly administration (abstract). ‘927 teaches that the peptide is modified with 
    PNG
    media_image1.png
    113
    196
    media_image1.png
    Greyscale
 (see claim 1) which reads on the instant A, where p is 18. ‘927 further teaches that the peptide is further modified with a linker 
    PNG
    media_image2.png
    101
    389
    media_image2.png
    Greyscale
(see claim 1, [0061]), which reads on the instant C, where u is 1. ‘927 further teaches 
    PNG
    media_image3.png
    167
    505
    media_image3.png
    Greyscale
 [0106] and further that R3 is —COOH [0102]. In addition, SEQ ID NO: 3 of ‘927 discloses all the modification of the peptide listed above in the order A-B-C (see claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘062 and ‘927 and prepare a GIP analogue that is modified by acylation at the Lys 24 using the modifications of ‘927 because ‘927 teaches that the modified peptide increased the half life of the peptide (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of the prior art references because both peptides are incretin peptides and ‘927 teaches that the specific modification by acylation led to very long half-lives while maintaining a satisfactory potency (abstract). One of ordinary skill in the art would arrive at the instant invention because ‘062 teaches the instant peptide and teaches acylation at the Lys 24 and ‘927 teaches the exact modification rendering obvious the instant claim 2.
Regarding claim 7,the instant peptide is disclosed by ‘062 and further discloses acylation at position 24 lysine (abstract and claim 1). With regards to the modifying group, ‘927 teaches the exact arrangement of the modifying group (claim 9) on an incretin peptide thus rendering obvious the derivatives in claim 7.
Regarding claim 11, 21, ‘062 teaches pharmaceutical composition comprising an effective amount of a GIP analog as defined herein and a pharmaceutically-acceptable diluent, carrier or excipient (col. 13, line 50-53).
Regarding claim 12, 22, ‘062 teaches pharmaceutical composition comprising the analogue and further that the composition may comprises  GLP-1 (col. 15, line 1-5). Furthermore, ‘927 teaches administration of both GLP-1 and GIP analogues [0190].
Regarding claim 16, 18, 20, 23, 25, and 27, ‘927 discloses semaglutide as one of the GLP-1 derivatives [0304].
Regarding claim 17, 19, 24, 26, 062 teaches that the pharmaceutical compositions may be presented in unit-dose or multi-dose containers (col 14, line 32-34). One of ordinary skill in the art would be motivated to have the GIP analogue as the first unit dose and the GLP-1 analogue as the second unit dose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7, 12, 17, 19, 22, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 15-20 of U.S. Patent No. 10604555. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10604555 recite a GIP analogue X1-X2-Glu-Gly-Thr-Phe-Ile-Ser-Asp-Tyr-Ser-Ile-Ala-X14-Asp-X16-Ile-X18-Gln-X20-Asp-Phe-Val-Lys-Trp-Leu-Leu-Ala-Gln-Lys-X31 (SEQ ID NO: 48);
Wherein X1 is Tyr, Ac-Tyr, or Ac-D-Tyr; X2 is Aib or Ala; X14 is Nle; X16 is Lys; X18 is Arg or His; X20 is Gln or Aib; and X31 is Gly or Pro; where the modifying group below is the same modifying group as the instant A (red), B (blue) and C (black).
    PNG
    media_image4.png
    222
    568
    media_image4.png
    Greyscale

The patent further recites that the modifying group is covalently attached to the GIP analogue at the side chain of the epsilon amino group of the lysine at position 24 (claim1). The patent further recites GIP analogues (claim 2-4, 6) that are similar to the ones in the instant claim 7. The patent further recites pharmaceutical composition comprising the GIP analogue derivative as a first unit dosage form and the GLP-1 receptor agonist as a second unit dosage form (claims 15-20). 
The claims of the instant application recite A GIP analogue derivative comprising a GIP analogue and a modifying group, wherein the GIP analogue is (SEQ ID NO: 48): X1-X2-Glu-Gly-Thr-Phe-Ile-Ser-Asp-Tyr-Ser-Ile-Ala- X14-Asp-X16-Ile-X18-Gln-X20-Asp-Phe-Val-Lys-Trp-Leu- Leu-Ala-Gln-Lys-X31;


Wherein X1 is Tyr or D-Tyr; X2 is Aib, Ala, or D-Ala; X14 is Leu, Nle, Asp or Met
X16 is Lys or Ala; X18 is Arg or His; X20 is Gln, Glu or Aib; X31 is Gly or Pro;
wherein the modifying group is A-B-C;
wherein A is 
    PNG
    media_image5.png
    94
    184
    media_image5.png
    Greyscale
, B is 
    PNG
    media_image6.png
    177
    420
    media_image6.png
    Greyscale
and C is 
    PNG
    media_image7.png
    128
    230
    media_image7.png
    Greyscale
 (claim 2). The instant claims further recite the GIP analogues (claim 7) and recite pharmaceutical composition comprising the GIP analogue derivative as a first unit dosage form and the GLP-1 receptor agonist as a second unit dosage form (claims 12, 17, 19, 22, 24 and 26). 
The claims of the 10604555 patent anticipate the instant claims.
Conclusion
Claims 2, 7, 11-12, and 16-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615